Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00176-CR

                                     Steve MENDIOLA,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR0624
                           Honorable Steve Hilbig, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

      In accordance with this court’s opinion of this date, the judgments of the trial court are
REFORMED to reflect appellant pled not true to the enhancement paragraph, and the judgments
are AFFIRMED AS REFORMED.

       SIGNED March 13, 2019.


                                                _____________________________
                                                Beth Watkins, Justice